Appeal from a decision of the State Industrial Board which determined that claimant sustained accidental injuries arising out of and in the course of his employment. The decision herein was based upon the same accident involved in Matter of Clarke v. Shell Union Oil Corporation (ante, p. 610), decided herewith. In the instant case the Board has found that claimant “ lost no time and no disfigurement is claimed and the case is closed.” The only question raised by the appellants is that the injuries did not arise out of and in the course of employment. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.